UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-22360 GLG Investment Series Trust (Exact name of registrant as specified in charter) 390 Park AvenueNew York, NY10022 (Address of principal executive offices) (Zip code) Simon White GLG Inc. 390 Park Avenue New York, NY10022 (Name and address of agent for service) Registrant’s telephone number, including area code: 1-212-224-7200 Date of fiscal year end: May 31 Date of reporting period: February 28, 2011 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5).The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public.A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget (“OMB”) control number.Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609.The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1.Schedule of Investments. GLG International Small Cap Fund Schedule of Investments February 28, 2011 (unaudited) Description Shares Value COMMON STOCKS - 98.6% AUSTRALIA - 5.3% Adelaide Brighton Ltd. $ APA Group Atlas Iron Ltd.* Boart Longyear Group Downer EDI Ltd. Emeco Holdings Ltd. Equinox Minerals Ltd.* Gloucester Coal Ltd.* Iluka Resources Ltd.* IOOF Holdings Ltd. Medusa Mining Ltd. Mount Gibson Iron Ltd.* NRW Holdings Ltd. OZ Minerals Ltd. PanAust Ltd.* Perseus Mining Ltd.* Seek Ltd. White Energy Co., Ltd.* Whitehaven Coal Ltd. TOTAL AUSTRALIA AUSTRIA - 1.6% Andritz AG Austriamicrosystems AG* TOTAL AUSTRIA BELGIUM - 3.3% Ageas Barco NV* Bekaert NV Omega Pharma Telenet Group Holding NV* Umicore SA TOTAL BELGIUM CANADA - 0.9% Man Wah Holdings Ltd. CHINA - 0.5% Zhaojin Mining Industry Co., Ltd. 2 GLG International Small Cap Fund Schedule of Investments (continued) February 28, 2011 (unaudited) Description Shares Value DENMARK - 2.1% Jyske Bank A/S* $ Pandora A/S* Sydbank A/S* TOTAL DENMARK FINLAND - 3.7% Metso Corp. Nokian Renkaat Oyj Outotec Oyj Pohjola Bank PLC TOTAL FINLAND FRANCE - 2.4% Arkema Renault SA* Rhodia SA Technip SA Valeo SA* TOTAL FRANCE GERMANY - 10.0% Aareal Bank AG* Axel Springer AG Bertrandt AG Demag Cranes AG* Deutz AG* Douglas Holding AG Gildemeister AG Infineon Technologies AG K+S AG Kloeckner & Co. SE* KUKA AG* Lanxess AG Leoni AG* ProSiebenSat.1 Media AG Stroer Out-of-Home Media AG* Tognum AG TOTAL GERMANY GUERNSEY - 0.3% Resolution Ltd. 3 GLG International Small Cap Fund Schedule of Investments (continued) February 28, 2011 (unaudited) Description Shares Value HONG KONG - 4.1% Hengdeli Holdings Ltd. $ Melco International Development Ltd. Ming Fung Jewellery Group Ltd.* SJM Holdings Ltd. TOTAL HONG KONG IRELAND - 0.6% WPP PLC ITALY - 2.7% Banco Popolare Societa Cooperativa EXOR SpA Unione di Banche Italiane ScpA Yoox SpA* TOTAL ITALY JAPAN - 21.3% Air Water, Inc. Amada Co., Ltd. Anritsu Corp. Asahi Holdings, Inc. Asahi Kasei Corp. Daihatsu Motor Co., Ltd. Daito Trust Construction Co., Ltd. Denki Kagaku Kogyo Kabushiki Kaisha Digital Garage, Inc.* Don Quijote Co., Ltd. Fuji Heavy Industries Ltd. Haseko Corp.* Hitachi Chemical Co., Ltd. Hulic Co., Ltd. IHI Corp. Isetan Mitsukoshi Holdings Ltd. JSR Corp. Kanto Denka Kogyo Co., Ltd. Kenedix, Inc.* Kuraray Co., Ltd. Mitsubishi Chemical Holdings Corp. Mitsubishi Materials Corp.* Mori Trust Sogo REIT, Inc. 39 Nabtesco Corp. Nitori Holdings Co., Ltd. Nomura Real Estate Office Fund, Inc. 58 Nomura Real Estate Residential Fund, Inc. 70 OBIC Co., Ltd. Okuma Corp.* 4 GLG International Small Cap Fund Schedule of Investments (continued) February 28, 2011 (unaudited) Description Shares Value Omron Corp. $ SMC Corp. Stella Chemifa Corp. Sumitomo Heavy Industries Ltd. Sysmex Corp. THK Co., Ltd. Tokyo Tatemono Co., Ltd. Top REIT, Inc. 65 United Arrows Ltd. Yaskawa Electric Corp. Yokogawa Electric Corp. Zeon Corp. TOTAL JAPAN LUXEMBOURG - 1.4% Subsea 7 SA NETHERLANDS - 2.6% Aalberts Industries N.V. ASM International N.V.* Delta Lloyd N.V. Fugro N.V. USG People N.V.* TOTAL NETHERLANDS NORWAY - 3.2% Aker Solutions ASA Petroleum Geo-Services ASA* Storebrand ASA* Yara International ASA TOTAL NORWAY SWEDEN - 2.3% JM AB Lundin Petroleum AB* TOTAL SWEDEN SWITZERLAND - 6.6% Baloise Holding AG Compagnie Financier Richemont SA Clariant AG* Helvetia Holding AG Julius Baer Group Ltd. STMicroelectronics N.V. Swatch Group AG Swiss Life Holding* Temenos Group AG* TOTAL SWITZERLAND 5 GLG International Small Cap Fund Schedule of Investments (continued) February 28, 2011 (unaudited) Description Shares Value UNITED KINGDOM - 23.5% Aberdeen Asset Management PLC $ Aegis Group PLC Afren PLC* AMEC PLC ARM Holdings PLC Barratt Developments PLC* Burberry Group PLC Carphone Warehouse Group PLC* Dialog Semiconductor PLC* Enquest PLC* Fenner PLC Hargreaves Lansdown PLC Hochschild Mining PLC InterContinental Hotels Group PLC ITV PLC* John Wood Group PLC Johnson Matthey PLC Millennium & Copthorne Hotels PLC Persimmon PLC Premier Oil PLC* Randgold Resources Ltd.* Renishaw PLC The Sage Group PLC Schroders PLC Signet Jewelers Ltd.* Signet Jewelers Ltd. ADR* Smiths Group PLC Spectris PLC Spirent Communications PLC The Weir Group PLC TOTAL UNITED KINGDOM UNITED STATES - 0.2% Alacer Gold Corp.* TOTAL COMMON STOCKS (COST $109,245,005) INVESTMENT COMPANIES - 1.5% JAPAN - 0.1% Nomura TOPIX Banks Exchange Traded Fund UNITED STATES - 1.4% Market Vectors Gold Miners ETF Market Vectors Junior Gold Miners ETF TOTAL UNITED STATES 6 GLG International Small Cap Fund Schedule of Investments (continued) February 28, 2011 (unaudited) Description Shares Value TOTAL INVESTMENT COMPANIES (COST $1,743,758) $ TOTAL INVESTMENTS - 100.1% (COST $110,988,763) $ LIABILITIES IN EXCESS OF OTHER ASSETS - (0.1)% ) NET ASSETS - 100.0% $ * -Non-income producing security REIT-Real Estate Investment Trust ADR-American Depositary Receipts ETF-Exchange Traded Fund 7 GLG International Small Cap Fund Schedule of Investments (continued) February 28, 2011 (unaudited) Industry classifications were as follows: Industry Value % of Net Assets Capital Goods $ % Materials Energy Consumer Durables & Apparel Retailing Semiconductors & Semiconductor Equipment Diversified Financials Media Technology Hardware & Equipment Banks Insurance Automobiles & Components Real Estate Consumer Services Commercial & Professional Services Software & Services Health Care Equipment & Services Telecommunication Services Utilities Total Common Stocks $ % Investment Companies Total Investments $ % Liabilities in Excess of Other Assets ) ) Net Assets $ % 8 Notes FAIR VALUE MEASUREMENT Fair Value Measurements and Disclosures defines fair value (ASC 820-10), establishes a framework for measuring fair value in accordance with GAAP, and expands disclosure about fair value measurements. It also provides guidance on determining when there has been a significant decrease in the volume and level of activity for an asset or liability, when a transaction is not orderly, and how that information must be incorporated into a fair value measurement. Under Fair Value Measurements and Disclosures, various inputs are used in determining the value of the Fund’s investments. These inputs are summarized in the three broad levels as follows: ● Level 1 – Unadjusted quoted prices in active markets for identical assets or liabilities that the Portfolio has the ability to access. ● Level 2 – Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar securities, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. ● Level 3 – Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Portfolio’s own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The availability of observable inputs can vary from security to security and is affected by a wide variety of factors, including, for example, the type of security, whether the security is new and not yet established in the marketplace, the liquidity of markets, and other characteristics particular to the security. To the extent that valuation is based on models or inputs that are less observable or unobservable in the market, the determination of fair value requires more judgment. Accordingly, the degree of judgment exercised in determining fair value is greatest for instruments categorized in Level 3. The Fund has adopted the Accounting Standard Update, Fair Value Measurements and Disclosures: Improving Disclosures about Fair Value Measurements, which provides guidance on how investment assets and liabilities are to be valued and disclosed. Specifically, the amendment requires reporting entities to disclose:(i) the input and valuation techniques used to measure fair value for both recurring and nonrecurring fair value measurements, for Level 2 or Level 3 positions; (ii) transfers between all levels (including Level 1 and Level 2) will be required to be disclosedon a gross basis (i.e., transfers out must be disclosed separately from transfers in) as well as the reason(s) for the transfer; and (iii) purchases, sales, issuances and settlements must be shown on a gross basis in the Level 3 roll forward rather than as one net number. The effective date of the amendment is for interim and annual periods beginning after December 15, 2009, however, the requirement to provide the Level 3 activity for purchases, sales, issuances and settlements on a gross basis will be effective for interim and annual periods beginning after December 15, 2010. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following summarizes inputs used as of February 28, 2011 in valuing the Fund’s assets and liabilities carried at fair value: Unadjusted quoted prices in active markets Level 1 Observable inputs other than quoted prices Level 2 Unobservable inputs Level 3 Common Stocks* $ $
